    

________________, 2016
Sun Communities, Inc.
Sun Communities Operating Limited Partnership
27777 Franklin Road, Suite 200
Southfield, Michigan 48034


Ladies and Gentlemen:
This letter is being delivered to you in connection with the transactions
contemplated by that certain Stock Purchase Agreement, dated ____________, 2016
(the “Purchase Agreement”), by and between Carefree Communities Intermediate
Holdings LLC (“Carefree”) and Sun Communities Operating Limited Partnership (the
“Partnership”).


Pursuant to the Purchase Agreement, Sun Communities, Inc. (the “Company”) has
issued to Carefree ________ shares of the Company’s common stock, par value
$0.01 per share (the “Common Shares”).


As a condition to the closing of the transactions contemplated in the Purchase
Agreement, Carefree hereby agrees that it will not without the prior written
consent of the Company directly or indirectly Transfer (as defined below) any of
the Common Shares, or publicly announce an intention to effect any Transfer of
any of the Common Shares for a period from the date hereof until ____________,
2016.


As used herein, a “Transfer” of Common Shares means any offer, sale, contract to
sell, pledge, assignment, gift, transfer or other disposal of (or the entry into
any transaction which is designed to, or might reasonably be expected to, result
in the disposition (whether by actual disposition or effective economic
disposition due to cash settlement or otherwise) by Carefree or any of its
Affiliates (as defined in the Purchase Agreement) or any person in privity with
Carefree or any of its Affiliates), directly or indirectly, including the filing
(or participation in the filing) (in each case other than pursuant to the
Registration Rights Agreement, by and between the Company and Carefree) of a
registration statement with the U.S. Securities and Exchange Commission (the
“Commission”) in respect of, or establish or increase a put equivalent position
or liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder, with respect to any of the
Common Shares.


Notwithstanding the foregoing, (a) Carefree (and the permitted transferees
described in this clause (a)) may transfer such shares of Common Stock to its
Affiliates or any direct or indirect equityholders of Carefree or any investment
fund or other entity controlled or managed by Carefree or any Affiliate of the
undersigned; provided that the transferee agrees in writing with the Company to
be bound by the terms of this letter agreement (b) Carefree (and the permitted
transferees described in this paragraph) may transfer such shares of Common
Stock to the Company or other persons approved in writing by the Company;
provided that the transferee (if other than the Company) agrees in writing with
the Company to be bound by the terms of this letter agreement or (c) Carefree
(and the permitted transferees described in this paragraph) may transfer such
shares of Common Stock pursuant to any merger, tender offer or exchange offer
involving the Company, or other business combination, acquisition of assets or
similar transaction or change of control of the Company, pursuant to which the
Common Stock would be acquired.
In furtherance of the foregoing, the Company and its duly appointed transfer
agent and registrar are hereby authorized to decline to make any Transfer of
Common Shares if such Transfer would constitute a violation or breach of this
letter agreement.
Each party hereto hereby represents and warrants that it has full power and
authority to enter into this letter agreement and that upon the request of the
other party, it will execute any additional documents necessary to ensure the
validity or enforcement of this letter agreement.
In the event a party takes legal action to enforce this letter agreement and
prevails in such action, the other party shall pay the reasonable costs, fees
and expenses (including reasonable attorneys fees) incurred by such first party
to prosecute or defend such action.
This letter agreement may not be amended or modified except by an instrument in
writing signed by, or on behalf of, each of the Company, the Partnership and
Carefree. Each party hereto agrees that the failure of the other party hereto to
enforce any provision or obligation under this letter agreement shall not
constitute a waiver of or serve as a bar to the subsequent enforcement of such
provision or obligation or any other provisions or obligations under this letter
agreement.
This letter agreement shall be governed by, interpreted under, and construed and
enforced in accordance with, the law of the State of Delaware, not taking into
account any rules of conflicts laws that would cause the application of the laws
of any other jurisdiction.
Each of the parties irrevocably agrees that any legal action or proceeding
arising out of or relating to this letter agreement brought by any other party
or its successors or assigns shall be brought and determined in the Court of
Chancery of the State of Delaware or, if such court lacks subject matter
jurisdiction, any state or federal court in the State of Delaware, and each of
the parties hereby irrevocably submits to the exclusive jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this letter agreement or the transactions contemplated hereby. Each
of the parties agrees not to commence any action, suit or proceeding relating
thereto except in the courts described above in Delaware, other than actions in
any court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court in Delaware as described herein. Each of the parties
further agrees that notice as provided herein shall constitute sufficient
service of process and the parties further waive any argument that such service
is insufficient. Each of the parties hereby irrevocably and unconditionally
waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any action or proceeding arising out of or relating to this
letter agreement or the transactions contemplated hereby, (a) any claim that it
is not personally subject to the jurisdiction of the courts in Delaware as
described herein for any reason, (b) that it or its property is exempt or immune
from jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this letter agreement, or the subject matter hereof, may not
be enforced in or by such courts.
This letter agreement shall be binding upon and shall inure to the benefit of
the parties hereto, and their respective heirs, estates, personal
representatives, successors, transferees and assigns.
[Signatures on the Next Page]


Yours very truly,
Carefree Communities Intermediate Holdings LLC




By:                        
Name:                     
Its:                         




* * *




Acknowledged and accepted:


Sun Communities Operating Limited Partnership 


By: Sun Communities, Inc., General Partner


   By:                
   Name:                
   Its:                




Sun Communities, Inc.
a Maryland corporation
 


By:                
Name:                
Its:                   



 












[Signature page to lockup agreement]



